FILED
                           NOT FOR PUBLICATION                                 FEB 15 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

EDWARD HUNGA,                                    No. 11-15110

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01852-DLB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding

                           Submitted February 13, 2012**
                             San Francisco, California

BEFORE: THOMAS, FISHER, and IKUTA, Circuit Judges.

       Edward Hunga appeals the judgment of the district court affirming the

decision of an administrative law judge denying his application for social security


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            The panel granted plaintiff’s motion to submit this case on the briefs
without argument.
disability benefits. Because the parties are familiar with the factual and procedural

history of the case, we need not recount it here.

      After a careful review of the record, we affirm the judgment of the district

court for the reasons set forth in the thorough order filed on December 2, 2010 by

Magistrate Judge Beck.



      AFFIRMED.




                                         -2-